Claims 2 to 4, 6 to 8, 10, 15 to 17, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, it is confusing to state that the filtrate is optionally subjected to distillation, as distillation is required by step (c) in claim 1.  It is unclear how if this is the same distillation or different.
	There appears to be an open parenthesis after D6 in claim 2.
	Reference to “the treatment” lacks antecedent basis.
	In claim 3 there should be a space between hydrogen and carbonate.
	Reference to “the treatment” lacks antecedent basis.
	The phrase “... amines including diisopropanolamine and/or triisopropanolamine” is confusing as it is unclear if the hydroxylalkyl selection requires these compounds or not.
	In claim 4 it is unclear what weight to give D4/D5/D6 as these are in parenthesis such that it is unclear if the cyclic siloxanes are limited to these or not.
	In claim 6 reference to “the siloxane matrix” lacks antecedent basis.
	There should be a space between Si and alkoxy.
	In claims 7 and 8 reference to “the siloxane matrix” lacks antecedent basis.
	The entire phrase “… after their derivatization… 13 per cent by weight” is confusing. 
	In claim 10 it is unclear if the term “used” requires that the solvent be present.
	In claim 15 it is unclear what is intended by “a treatment” and if this intends to refer to the step of being contacted with a base.
	Reference to “a cumulative amount of the trifluoromethanesulfonic acid…” is confusing since this is not present in claim 1.
	In claim 16 it is unclear what is meant by “… hydroxylalkyl group bearing amines including an acetate salt” as an acetate salt is not an amine.  
	Reference to “the trifluoromethanesulfonic acid equivalent” lacks antecedent basis.
	In claim 17 reference to “the linear or branched acetoxy function…” lacks antecedent basis.
	In claim 19 the language “… from mixtures or cyclic branched DT siloxanes consist of…” makes no sense.
	It is unclear what is meant by “and for their cumulative…”
	The newly added language “the degradation of very short acetoxy…” makes no sense.  Also the term “very short” is subjective and thus indefinite.
	In claim 20 reference to “the superacidic, …” lacks antecedent basis.
	The newly added language “… derivatization of the… diisopropoxypolydimethyl-siloxanes” is confusing.

As noted in paragraph 4 of the previous office action, if the claims were amended such that acetic acid was not required in the process, a new ground of rejection could be made.  Such a new ground, necessitated by applicants’ amendment, is made below.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6 to 8, 10, 11, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okawa (cited in the previously attached PTO-892).
	Okawa teaches a method of making acetoxy siloxanes.  This is described on column 2, lines 46 and on, and teaches that the siloxanes are prepared in the presence of acids including trifluoromethanesulfonic acid.  This meets the acidic acetic anhydride containing acetoxysiloxane in step (a).  Column 3, lines 50 and on, teach that the acidic catalyst is neutralized with a base.  In this manner step (a) is fully met.
	Column 3 then teaches that the salt can be removed by filtration, meeting claimed step (b).
	Column 3 then teaches that the siloxane can be obtained by fractionating, which involves the step of distillation.  This meets claimed step (c). 
	In this manner claim 1 is anticipated.
	For claim 4, in addition to the fact that it is unclear what weight to give the D4/D5/D6 language since it is unclear if this is a claim limitation (note the rejection above), this is a product by process claim that does not appear to lend any distinction to the acetoxy group bearing siloxane per se, one that is prepared from D3 cyclics.  As such it appears that the siloxane in Okawa is no different than that claimed.
	For claims 6 to 8, 17, 19 and 20 it is unclear what the claim language means in that the Examiner cannot give it any patentable weight.  As such this does not appear to lend any distinction to the siloxane to be purified in claim 1 over that in the prior art.
	For claim 10 see column 3, line 28, which meets this requirement.
	For claim 11 note that the use of solvents in optional, meeting this requirement.
 	For claims 3 and 16 note that the amines in column 3 meet the requirement of an organic amine base.  Note too that, while it is unclear at what temperature this contact occurs, from Example 1 it follows that it would either occur at 50oC (the last temperature specifically noted in the example) or at room temperature (if no heat is added).  In either case this falls within the range as claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
6/17/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765